DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method for designing and constructing a component, classified in B22F10/20.
II. Claims 11-14, drawn to an article of manufacture, classified in E21B4/003.
III. Claims 15-20, drawn to a non-transitory computer readable medium, classified in B33Y50/02.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group II could also be cast rather than .

Inventions Group II and Grou are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not have materially different functions, as the article of manufacture does not need the non-transitory computer readable medium to function for hydrocarbon recovery. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions Group I and Group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Group 1 can be practiced by another materially different apparatus or by hand; for example, the process could potentially use 2 or 3 computers rather than ‘a’ computer as recited in Group III.
 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.







During a telephone conversation with Trevor Grove (RN: 585586) on 05/13/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112









The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation as recited states “contains one of a precipitation hardened alloy and a spinodal alloy.” It is unclear if the claim as recited requires both types of alloys, or if they are equivalent alternatives. For compact prosecution, the Examiner will have any copper-based alloy that is either a precipitation hardening alloy, or a spinodal alloy read on the claim as recited.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170050241 (Thomas) in view of US 4641976 (Kar).
Regarding claim 1, Thomas discloses a method of printing a metallic workpiece, i.e. an oilfield drill bit, coring drill bit, by using an additive manufacturing process, where the workpiece is made of an alloy comprising a combination of copper and another metal, with reinforcing particles of at least one ceramic (e.g. carbide, nitride, boride, oxide) which reads on 
Thomas is silent as to the heat-treatability of the copper-based alloys available for additive manufacturing. Kar discloses the use of copper-nickel-tin (Cu-Ni-Sn) alloys for bearing surfaces between roller cutter cones of sealed bearing rock bits (Abstract). Kar teaches that the singular most unique feature of the Cu-Ni-Sn spinodal alloys shows up during the ageing process, that the tensile strength and ductility, normally mutually exclusive properties, are both very high after ageing, additionally Cu-Ni-Sn spinodal alloys exhibit superior elongation properties as well as greater toughness (C3/L4-7, C3/L47-49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize a combination of Ni and Sn in a Cu-based alloy as taught by Kar in combination with the additive manufacturing of oil field components as disclosed by Thomas in order to achieve an alloy that has higher final properties because by using a Cu-Ni-Sn alloy, one having ordinary skill in the art would be able to age the alloy to mechanical properties that extend the life of the component, thereby increasing productivity. 
    
Thomas further discloses that the additive manufacturing process may include, but is not limited to, laser sintering, direct metal laser sintering, laser melting, electron-beam melting, etc. which reads on “developing an additive manufacturing construction technique for the oil field service component… to use at least one of a copper-based alloy responsive to heat treatment and at least one ceramic… combining the at least one copper-based alloy and the at least one ceramic” ([0018]).

Regarding claim 2, Thomas discloses that suitable reinforcing particles include, but are not limited to carbides which reads on “wherein the at least once ceramic includes at least one of a carbide a boride a nitride an oxide and a diamond” ([0039]).
Regarding claim 3, Thomas discloses that the carbides can be tungsten carbides which reads on “wherein the carbide is a carbide of tungsten, tantalum, chromium, niobium and vanadium” ([0039]).
Regarding claims 4 – 6, the Examiner notes that the limitation of claim 2 as recited uses the phrase “at least one of a…,” and due to the language of claim 2 presenting alternative ceramic materials, claims 2 & 3 are met with the tungsten carbide and the materials of claims 4-6 are not required to be met since the materials of claim 2 are in the alternative.   
Regarding claim 7, Kar discloses that Cu-Ni-Sn spinodal alloys that contain magnesium, which reads on “wherein the copper-based alloy contains an alkaline earth metal” (C2/L37-39).
Regarding claim 8, Kar discloses that Cu-Ni-Sn spinodal alloys that contain iron, a group 8 element, which reads on “wherein the copper-based alloy contains a transition metal from an element selected from group 3-10 of periodic table elements” (C2/L37-39).
Regarding claim 9, Kar discloses the use of copper-nickel-tin (Cu-Ni-Sn) alloys for bearing surfaces between roller cutter cones of sealed bearing rock bits, which reads on “contains one of a spinodal alloy” (Abstract).  
Regarding claim 10, Kar discloses that the alloys consist primarily of copper containing tin in an amount of from 2 – 8% by weight which reads on “wherein the copper-based alloy has prima facie case of obviousness exists” (See MPEP 2144.05 (I)) (C2/L25-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 08:00-16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/R.G-F./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735